DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is directed to a “use”. However, the claim does not recite any actual action steps for performing the claimed processes. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. A claim is held to be indefinite because it merely recites a use without any active, positive steps delimiting how the methods are actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is further rejected under 35 U.S.C. 101 because the claimed recitation of a process, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen, R. S., et al. "Expression of 16 nitrogenase proteins within the plant mitochondrial matrix." Frontiers in plant science 8 (2017): 287.
Claim 1 is drawn to autotrophic nitrogen fixation genes for plants, comprising nitrogen fixation genes nifB, nifE, nif, nifH, nifD,and nifK derived from nitrogen-fixing bacteria and optimized by plant expression patterns.
Regarding claim 1, Allen discloses nitrogen fixation genes nifB, nifE, nif, nifH, nifD,and nifK, derived from Klebsiella pneumoniae (a nitrogen-fixing bacterium) and codon optimized by Arabidopsis thaliana codon optimization algorithm (i.e. optimized by plant expression patterns) (Fig. 3A; and p. 7, right column).
Therefore, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) as applied to claim 1 as discussed above, and in view of Wang, L., et al. "A minimal nitrogen fixation gene cluster from Paenibacillus sp. WLY78 enables expression of active nitrogenase in Escherichia coli." PLoS genetics 9.10 (2013): e1003865.
Claim 1 and the teachings of Allen are summarized supra.
Claim 2 is drawn to the autotrophic nitrogen fixation genes according to claim 1,wherein the nitrogen-fixing bacteria is Paenibacillus sp, the autotrophic nitrogen fixation genes further comprises nitrogen fixation genes nifV, nifX and hesA optimized by the plant expression patterns.
Allen does not teach Paenibacillus or hesA.
Wang teaches a minimal nitrogen fixation gene cluster from Paenibacillus sp. WLY78  that enables expression of active nitrogenase in recombinant Escherichia coli, wherein the cluster comprises NifB, D, H, K, E, N, and nifV, nifX and hesA (see Fig. 1, H; and Fig. 3, A; for example). Wang teaches that this minimal nitrogenase cluster could effectively confer nitrogen fixation capacity to E. coli (p. 4, for example).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have taken the minimal 
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) in view of Wang, L., et al. (PLoS genetics 9.10 (2013): e1003865) as applied to claims 1-2 as discussed above, further in view of  “OptimumGeneTM Gene Design System” (www.genscript.com/codon-opt.html) (snapshot at August 11, 2020, from  web.archive.org/web/20200811092956/https://www.genscript.com/codon-opt.html).
Claims 1-2 and the teachings of Allen and Wang are summarized supra.
Claim 3 is drawn to the gene optimization having the steps of optimizing genes based on plant preferred codons; eliminating recognition sites of commonly used restriction enzyme in the genes; eliminating reverse repeat sequences, stem loop structure and transcription termination signal to keep GC/AT balance in the genes; eliminating intron recognition sequences; making protein encoded by the genes conform to N-terminal principle; avoiding using CG and TA double oligonucleotides at positions 2 and 3; and increasing free energy of 5'end of the genes and decreasing free energy of 3' end of the genes.

Allen does not teach the specific optimization parameters and steps, which are routine and conventional, such as those provided by commercial services, for example OptimumGeneTM Gene Design System provided by Genescript, Inc. 
OptimumGeneTM Gene Design System teaches gene expression optimization based on codon usage, G/C content, mRNA structures (reads on eliminating reverse repeat sequences, and stem loop structure), premature PolyA sites, stable free energy of mRNA, etc. It is noted that the recited steps are either explicitly or implicitly taught in the prior art, or conventional and commonsense to a person skilled in the art.
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have applied the conventional and routine expression optimization art such as those provided by the commercial services Genescript, Inc, in the OptimumGeneTM Gene Design System, and combined with the teachings of Allen and Wang to have arrived at codon-optimized nitrogenase gene cluster for the potential expression in plant. The PHOSITA would have been motivated to do so given the teachings of Wang and Allen in transferring the functionally active nitrogen fixation genes in to a plant that otherwise lacks autotrophic nitrogen fixation capacity. The PHOSITA would have had reasonable expectation of success in making and using the codon-optimized genes given the routine skills of codon optimization, such as those taught in OptimumGeneTM Gene Design System.
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art.



Claims 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) in view of Wang, L., et al. (PLoS genetics 9.10 (2013): e1003865) and “OptimumGeneTM Gene Design System” (www.genscript.com/codon-opt.html) as applied to claims 1-3 as discussed above, further in view of Sun, Q., et al. "Creation and validation of a widely applicable multiple gene transfer vector system for stable transformation in plant." Plant molecular biology 83.4 (2013): 391-404.
Claims 1-3 and the teachings of the prior arts are summarized supra.
Claims 4 and 9-12 are drawn to the autotrophic nitrogen fixation genes of claim 2,wherein nucleotide sequences of the nitrogen fixation genes nifB,nifE, nifN, nifH, nifD,nifK, nifVK nifA and hesA optimized by the plant expression patterns are shown in SEQ ID No.1,SEQ ID No.2, SEQ ID No.3, SEQ ID No.4, SEQ ID No.5, SEQ ID No. 6, SEQ ID No. 7, SEQ ID No. 8, and SEQ ID No.9, respectively; wherein in each autotrophic nitrogen fixation gene expression unit, restriction sites of EcoRI and XhoI are added to 5' domain, restriction sites of SalI and HindIII are added to 3' domain; wherein each of the autotrophic nitrogen fixation genes expression units is completely inserted into a plant expression vector by isocaudamer cloning method; or wherein the autotrophic nitrogenase expression cassette is transformed into plants.
Regarding claims 4 and 9-12, Allen teaches the autotrophic nitrogenase genes, optimized for plant expression.
Allen, Wang, OptimumGeneTM Gene Design System, do not teach the exact sequences, or the cloning method which is a design choice.
Sun teaches, as an example, the use of isocaudamer cloning method for easy creation of multiple gene transfer cassettes for stable plant transformation (Abstract). It is noted that the 
Although the prior art does not teach the sequences of SEQ ID Nos 1 to 9, these sequences are nonetheless prima facie obvious in view of the prior art teachings regarding sequence optimization, as discussed above. Any variants to the sequences are obvious variants.
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have applied the conventional and routine expression optimization art such as those provided by the commercial services Genescript, Inc, in the OptimumGeneTM Gene Design System, and combined with the teachings of Allen and Wang to have arrived at codon-optimized nitrogenase gene cluster for the potential expression in plant. Any of the optimized sequences and their variants are obvious variants in view of the prior art teachings, and the different restriction sites used in the cloning strategy in view of Sun are design choices and obvious variants, The PHOSITA would have been motivated to do so given the teachings of Wang and Allen in transferring the functionally active nitrogen fixation genes in to a plant that otherwise lacks autotrophic nitrogen fixation capacity. The PHOSITA would have had reasonable expectation of success in making and using the codon-optimized genes given the routine skills of codon optimization, and the cloning stragegy.
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art
Conclusion
Claims 1-4 and 9-12 are rejected, claims 5-8 are objected for being dependent on rejected base claims.
Claims 5-8 are preliminarily deemed free of the prior art, because the prior art teaches away the targeting of the nitrogenases in the cytoplasm. For example, Allen (Frontiers in plant science 8 (2017): 287) teaches expressing the nitrogenases in the mitochondria matrix because of the necessity for protection from oxygen, as nitrogenase is extremely oxygen sensitive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner




/WEIHUA FAN/            Examiner, Art Unit 1663